CAMMACK, Chief Justice.
- This proceeding is'an-outgrowth of our decision in Logan v. Logan, 312 Ky. 48, 226 S.W.2d 3, 4. The petitioner, Pearlie Logan, filed a “Motion for Rule” asking this Court to order and direct the respondent, S. M. Ward, Judge of the 33rd Judicial District of Kentucky, to enforce our opinion and mandate by - entering'a judgment tendered in conformity with the opinion in the Logan case.
In reversing the judgment of the lower court, we said: “The sum of $50 a month is reasonable and it is adjudged that the appellee pay that sum to the appellant each month for her maintenance, beginning with the date of the judgment.”
The mandate was filed in the Letcher Circuit Court on October 4, 1950, and a judgment was tendered granting petitioner $50 a month from January 13, 1948, the date of the original judgment. The respondent, Judge Ward, refused to enter a judgment for maintenance from the date of the original judgment, but directed the preparation of a judgment allowing the recovery of maintenance only from October, 1950, to which order the petitioner objected and excepted. The petitioner then moved to set aside that order, but no action was taken on that motion. .
In Baker v. Ward, Judge, 275 Ky. 24, 120 S.W.2d 666, we were confronted with a situation identical with the case- at bar. .We-held that the “Motion for Rule” would be treated as a petition for a writ of manr damus, and we granted the writ.
Therefore, the petitioner’s motion for a rule is treated as a petition for a writ of mandamus, and the writ is granted, directing Judge Ward .to enter , a judgment awarding petitioner $50 per month, beginning with the date of the original judgment.